Citation Nr: 1453183	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's sister, and the Veteran's sister



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1974.  The Veteran died in October 2010, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant and the Veteran entered into a valid common law marriage in the state of Texas in 1995.

2.  The Veteran died in October 2010.

3.  The appellant qualifies as the surviving spouse of the Veteran at the time of his death for VA purposes.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, for VA purposes, "surviving spouse" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j), and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

The appellant satisfies these provisions because she and the Veteran had a valid common law marriage under the laws of the state of Texas.  Specifically, Texas state law recognizes common law marriages where there is 1) an agreement to be married; 2) cohabitation within the state of Texas after such agreement; and
3) representation to others within the state of Texas that the parties are married after such agreement.  See Tex. Family Law §§ 2.401-2.405.

Here, the Veteran and the appellant agreed to be married, as substantiated by both the appellant's January 2013 testimony (at p. 3), and by a card from the Veteran to the appellant wherein he referred to himself as "your husband."  They also cohabitated within the state of Texas after the agreement, as demonstrated by the appellant's January 2013 testimony that they had lived together since approximately 1995 (pp. 3-4); her consistent listing of Texas as the state in which they resided on multiple forms; the fact that the Veteran's Certificate of Death listed Texas as the state where he was living, and died; and the fact that the appellant's brother and sister both wrote in separate statements dated November 2010 that the Veteran and the appellant lived together in Texas.  Finally, the Veteran and the appellant represented to others within the state of Texas that they were married, as affirmed by the appellant, the Veteran's sister, and the appellant's sister in their January 2013 testimony (pp. 3, 6); and by the November 2010 written statements from the appellant's brother and sister.  Consequently, the Board finds that the Veteran and the appellant entered into a valid common law marriage in the state of Texas, and that the appellant has provided sufficient proof of same.  38 C.F.R. § 3.205(a)(6) (2014).

Second, 38 C.F.R. § 3.50(b) further requires that a surviving spouse have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and, with exceptions not applicable here, has not remarried or has not since the death of the Veteran held herself out as having remarried.  Id.  Here, as discussed above, the appellant lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  Further, there is no evidence indicating that the appellant has either remarried or held herself out as having remarried.  Thus, the appellant qualifies as the surviving spouse of the Veteran.

Third, in the absence of conflicting information, proof of marriage that meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  See 38 C.F.R. § 3.205(b).  Here, the appellant testified in January 2013 that she and her first husband divorced in 1977, and her second husband died in 1982 (pp. 2-3); no conflicting evidence or protest by a party having an interest therein is of record.  Id.  As the appellant has met all elements required for recognition as a surviving spouse, the claim is granted.
ORDER

The appellant is recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


